Citation Nr: 1442280	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative disease of C3-4 with cervical stenosis and status post anterior fusion, to include cervical myelomalacia and myelopathy (neck disability).

2.  Entitlement to service connection for a right knee disability, to include right patellar tendinosis and degenerative changes of the lateral menisci.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States marine Corps from September 1977 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an October 2011 personal hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

In March 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now been returned to the Board for further consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2012, the Board noted that prior attempts to secure the Veteran's service treatment records (STRs) had been unsuccessful; such had been certified, and the Veteran properly notified.  The Board concluded, however, that it was unclear as to whether the records had actually been sent to VA from the National Personnel Records Center (NPRC) in August 2005, when NPRC stated that they had been mailed.  The information regarding unavailability had actually been received secondhand.  On remand, a direct response from NPRC was required regarding the STRs.

The AOJ contacted NPRC to request certification regarding the availability of records, and NPRC was able to produce microfiche and printed copies of a number of the Veteran's STRs.  The records are unfortunately not very legible.  The positive response does reveal, though, that additional inquiries of NPRC may yield evidence that is of some benefit to the Veteran.  For example, he has reported he was reassigned from a tank crewman to a personnel clerk due to his in-service injuries.  The Veteran's complete service personnel records (SPRs) may include information regarding such a reassignment, which could inform medical opinions by providing information on the seriousness of the in-service injury, as well as bolstering the Veteran's competent lay reports of spine and knee problems during and soon after service.  On remand, complete SPRs must be requested.

The Board additionally directed that the Veteran be contacted to ask him to identify with specificity the VA facility or facilities which treated him for his knee and spine complaints during and soon after service.  He had reported only that he had gone to a VA facility in Philadelphia.  The AOJ made the requested inquiry in April 2012 correspondence, but the Veteran did not respond.  While the duty to assist in the development and the adjudication of a claim is not a one-way street, Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Board finds that in this case the Veteran has sufficiently identified the potential treatment providers to permit an inquiry for records from 1983 to 2005.  A review of VA facilities in Philadelphia indicates that all treatment locations fall under a single umbrella medical center.  Area clinics would report to that facility, the VA Medical Center (VAMC) Philadelphia, regardless of where in the city they were located.  It is therefore reasonable to make a request for such records.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board notes that a prior request was made of VAMC Philadelphia for records from January 1990 to December 1990, which resulted in a negative response.  This is not sufficient to address the Veteran's more recent allegations of VA treatment in the 1980's.

Finally, the Board directed that VA examinations be afforded the Veteran, and a medical opinion obtained which considered the competent lay evidence of injury presented by the Veteran.  Such was conducted in November 2011.  However, the Board questions the adequacy of the opinions expressed and rationale offered.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The examiner based his negative opinions in part of the absence of documented treatment for neck or knee problems prior to 2005, apparently discounting the Veteran's reports of pain for at least 20 years prior to the problems becoming bad enough to require treatment.  He also failed to adequately address the other lay statements of record, such as from the Veteran's ex-wife or fellow Marines, indicating an undocumented medical history.  These omissions undercut the probative value to the medical opinions.

Further, should additional SPR's or VA treatment records be obtained, the examiner would have to consider the new evidence in his opinion.

The Board notes as well that the medical opinion obtained addresses only a single theory of entitlement, that of direct service connection.  It fails to discuss the possibility that the in-service injury may have aggravated the knee or neck disabilities, as opposed to actually causing them.  Further, the Veteran is service-connected for a low back disability with bilateral lower extremity radiculopathy.  The examiner must discuss whether any current neck or knee condition was caused or aggravated secondary to the service-connected disabilities.

This is especially important with regard to the right knee.  The examiner stated that the Veteran's lack of extension and flexion were related to his low back neurological manifestations.  He could not speculate as to whether any part of the Veteran's pain in the knee was related to non-neurological problems.  However, the examiner identified some meniscal changes in the knee, which could represent a disability separate and apart from any limitation of motion problems.  The possibility that the in-service injury, or the service-connected low back and radiculopathy, caused or aggravated this particular right knee condition must be addressed clearly.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and request complete service personnel records for the Veteran's service with the United States Marine Corps from September 1977 to September 1983, as well as any period of Reserve service in 1985.

2.  Contact VAMC Philadelphia and request complete records for any treatment of the Veteran from September 1983 to June 2005.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived, retired, or otherwise stored records.  Any response must certify the steps taken to identify and search archived records.

If another facility is the potential custodian of the sought records, such must be clearly identified and appropriate development efforts undertaken by the AOJ.

3.  After completion of the above, return the claims file to Dr. D. Romanoff, the examiner who conducted the November 2011 VA examination.  If Dr. Romanoff is not available, an equally qualified physician may be consulted in his place. 

The examiner is notified that the Veteran did sustain an injury in service when falling in a tank.  The exact nature of the injury is not known.  However, the Veteran and others have competently reported the onset of pain in the knee and spine at that time or soon after.  The Veteran reports he self-medicated, with occasional emergency room care, until June 2005, when he sought treatment.  The examiner may consider the absence of documented treatment from 1983 to 2005, but must also discuss all the relevant lay evidence.

The examiner must:

a) In light of the above, to include the potential securing of additional records from service or the VA, opine as to whether it is at least as likely as not any currently diagnosed neck or right knee disability was caused or aggravated (worsened beyond the natural progression) by the in-service injury.

b) Opine as to whether it is at least as likely as not any currently diagnosed neck or right knee disability was caused or aggravated (worsened beyond the natural progression) by a service-connected low back disability and associated lower extremity radiculopathies.  Whether the physical degenerative changes of the knee, apart from complaints of pain, are so related must be specifically addressed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

